Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated November 30, 2021, including arguments and amendments.

Examiner also acknowledges applicants’ waiver of the First Action Interview.

Claims 1 – 8 and 16 – 20 were previously rejected by Wan or by the combination of Wan and Chopra. Applicants’ amendments add new claims 21 – 26.

Regarding the rejection of claims 1 – 6 and 16 – 20 as being anticipated by Wan, examiner finds applicants’ arguments to be persuasive. Specifically, at page 2 of their submission, applicants state “Wan does not provide the criteria as recited in amended claim 1 for how the particular first computing device is selected.” The rejection of claims 1 – 8 and 16 – 20 under 35 USC 102(a)(1) is hereby withdrawn.

An updated search did not result in any references, taken alone or in combination, that serve to adequately anticipate or render obvious the claimed invention. Independent claims 1 and 16 are therefore allowed. Claims 2 – 8 and 17 – 26, depending from allowed base claims, are similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167        

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167